Case 20-08018-JMM   Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50   Desc Main
                            Document      Page 1 of 14
Case 20-08018-JMM   Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50   Desc Main
                            Document      Page 2 of 14
Case 20-08018-JMM         Doc 1     Filed 03/27/20 Entered 03/27/20 10:00:50     Desc Main
                                   Document      Page 3 of 14



Thomas D. Smith, Esquire (ISB No. 8206)
SPINNER, WOOD & SMITH
1335 East Center - P.O. Box 6009
Pocatello, Idaho 83205-6009
Telephone: (208) 232-4471
FAX: (208) 232-1808
Email: tsmith8206@cableone.net

Attorneys for R. Sam Hopkins, Trustee

                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In the Matter of:                               )   Case No. 20-40042-JMM
                                                )
PAULA LYNNE ZIEGLER,                            )   Chapter 7
                                                )
       Debtor.                                  )
                                                )
                                                )
R. SAM HOPKINS, Trustee                         )   Adversary Case No. __________
                                                )
       Plaintiff,                               )
                                                )
vs.                                             )
                                                )
308-310 E DESHLER, LLC, an Ohio Limited         )
Liability Company, and LAGUNITA                 )
HOLDINGS, LLC, a Nevada Limited Liability       )
Company,                                        )
                                                )
       Defendants.                              )
                                                )

                                          COMPLAINT

       COMES NOW the Plaintiff, R. Sam Hopkins, Trustee, by and through his attorneys, for a

claim of relief and alleges as follows:




COMPLAINT - 1
Case 20-08018-JMM          Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50                Desc Main
                                   Document      Page 4 of 14



                                   JURISDICTION AND VENUE

         1.     This Court has jurisdiction over this case pursuant to 28 USC §§ 157 and 1334,

and pursuant to the rules of this Court and the United States District Court for the District of

Idaho.

         2.     Venue is proper pursuant to 28 USC § 1409(a).

         3.     This is a core proceeding pursuant to 28 USC § 157(b)(2)(H).

         4.     On January 14, 2020, the Debtor, Paula Lynn Ziegler, filed a petition to initiate a

Chapter 7 bankruptcy proceeding, Case No. 20-40022-JMM. This action arises under Title 11 of

the United States Code, and arises out of and is related to the pending bankruptcy proceeding.

         5.     The Plaintiff is the Trustee of the Debtor’s bankruptcy estate.

         6.     Defendant 308-310 E Deshler, LLC (“Deshler”) is an Ohio Limited Liability

Company.

         7.     Defendant Lagunita Holdings, LLC (“Lagunita”) is a Nevada Limited Liability

Company.

         8.     The Plaintiff consents to the Court’s jurisdiction to decide this matter.

         9.     The Plaintiff has been required to retain counsel to pursue this action and is

incurring reasonable costs and attorneys’ fees.

                              FACTS COMMON TO ALL COUNTS

         10.    On April 22, 2018, Lagunita was created through the Nevada Secretary of State’s

Office. The Debtor’s son, Roy Anthony Ziegler II (“Ziegler”), is the manager of Lagunita.

         11.    On July 23, 2019, James Scott Morrow, Danielle Morrow, and Morrow Ranch La

Quinta, LLC (collectively “Morrows”) filed a complaint against several defendants, including

the Debtor, in the Superior Court for Riverside County, California, Case No. PSC1905078.


COMPLAINT - 2
Case 20-08018-JMM         Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50          Desc Main
                                  Document      Page 5 of 14



       12.      The Debtor’s Schedule E/F lists the value of the Morrows’ lawsuit at $2,000,000.

       13.      On September 18, 2019, the Morrows’ complaint was personally served on the

Debtor.

       14.      On November 1, 2019, Ziegler and his fiancée, Shantelle Sheree Cardella

(“Cardella”), created Deshler through the Ohio Secretary of State’s Office. Cardella is the

registered agent for Deshler.

       15.      On November 12, 2019, the Debtor transferred $475,000 from her individual

checking account at JP Morgan Chase Bank, N.A., account number ending in 6250 (“Chase

account”) to Lagunita. The Debtor testified during her meeting of creditors on March 11, 2020,

that the purpose of the transfer was so Ziegler could purchase a home in Ohio. The Debtor’s

amended Statement of Financial Affairs (“SOFA”) also indicates the transfer was a gift.

       16.      On November 13, 2019, GTF, LLC, an Ohio limited liability company, executed

a General Warranty Deed to transfer real property located at 308-310 E. Deshler Avenue in

Columbus, Ohio, to Deshler. The real property is described fully as:

       BEING LOT NUMBER FORTY-SEVEN (47) OF CHRISTIAN AND LOUIS
       SIEBERTS CITY PARK SUBDIVISION OF OUT-LOTS 2,3,12,13,14, AND
       IN LOTS 114 AND 115 OF DESHLERS AND THURMANS ADDITION TO
       THE CITY OF COLUMBUS AS THE SAME IS NUMBERED AND
       DELINEATED UPON THE RECORDED PLAT THEREOF, OF RECORD
       IN PLAT BOOK 4 PAGE 288, RECORDERS OFFICE, FRANKLIN
       COUNTY, OHIO.

       17.      The General Warranty Deed was recorded in the Franklin County, Ohio

Recorder’s Office on November 15, 2019, as Instrument No. 201911150152145. A copy of the

General Warranty Deed is attached as Exhibit A.

       18.      According to the Franklin County Auditor’s Office, the consideration given for

the transfer of the Deshler Avenue property to Deshler was $465,000. A copy of the Franklin

County property profile for the Deshler Avenue property is attached as Exhibit B.
COMPLAINT - 3
Case 20-08018-JMM             Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50            Desc Main
                                      Document      Page 6 of 14



        19.     On January 6, 2020, eight days before the Debtor filed her bankruptcy petition,

the Debtor withdrew $60,000 from her Chase account and subsequently transferred it to Deshler.

The Debtor testified during her meeting of creditors on March 11, 2020, that the purpose of the

transfer was so Ziegler could fix his home in Ohio. The Debtor’s amended SOFA also indicates

the transfer was a gift.

        20.     The Debtor’s SOFA indicates she transferred the $60,000 to Deshler on January

14, 2020, which is the same day that she filed her bankruptcy petition.

        21.     The Debtor’s summary of assets and liabilities indicates the total value of her

assets on January 14, 2020, was $358,539 and the amount of her liabilities was $2,012,273.

                 COUNT ONE – AVOIDANCE OF THE $475,000 TRANSFER

        22.     Paragraphs 1 through 21 are incorporated as if set forth fully in this Count.

        23.     The Debtor had an interest in the $475,000 when she transferred it to Lagunita.

        24.     The Debtor transferred the $475,000 to Lagunita with the actual intent to hinder,

delay, or defraud her creditors to which she was or became indebted on or after the transfer.

Several badges of fraud listed in Idaho Code § 55-913(2) are present including, but not limited

to:

                a.         Lagunita is a statutory and/or non-statutory insider of the Debtor because

                           Ziegler, Lagunita’s manger, is related to the Debtor;

                b.         The Debtor was sued by the Morrows shortly before the transfer was

                           made;

                c.         The transfer was a majority of the Debtor’s assets;

                d.         The Debtor received no consideration for the transfer; and

                e.         The Debtor was insolvent or became insolvent shortly after the transfer.


COMPLAINT - 4
Case 20-08018-JMM           Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50            Desc Main
                                    Document      Page 7 of 14



       25.      The Trustee may avoid the transfer of the $475,000 to Lagunita as an actual

fraudulent transfer under 11 U.S.C. § 548(a)(1).

       26.      The Debtor was insolvent or became insolvent shortly after the transfer of the

$475,000.

       27.      The Debtor did not receive reasonably equivalent value in exchange for the

transfer of the $475,000.

       28.      The Trustee may avoid the transfer of the $475,000 to Lagunita as a

constructively fraudulent transfer under 11 U.S.C. § 548(a)(2).

       29.      The Court should enter a judgment avoiding the transfer of the $475,000 to

Lagunita.

                     COUNT TWO – AVOIDANCE OF THE $60,000 TRANSFER

       30.      Paragraphs 1 through 29 are incorporated as if set forth fully in this Count.

       31.      The Debtor had an interest in the $60,000 when she transferred it to Deshler.

       32.      The Debtor transferred the $60,000 to Deshler with the actual intent to hinder,

delay, or defraud her creditors to which she was or became indebted on or after the transfer.

Several badges of fraud listed in Idaho Code § 55-913(2) are present including, but not limited

to:

                a.      Deshler is a statutory and/or non-statutory insider of the Debtor because

                        Ziegler, Deshler’s manger, is related to the Debtor;

                b.      The Debtor was sued by the Morrows before the transfer was made;

                c.      The Debtor received no consideration for the transfer; and

                d.      The Debtor was insolvent or became insolvent shortly after the transfer.




COMPLAINT - 5
Case 20-08018-JMM          Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50             Desc Main
                                   Document      Page 8 of 14



       33.      If the transfer of the $60,000 to Deshler occurred before the Debtor filed her

bankruptcy petition, the Trustee can avoid the transfer as an actual fraudulent transfer under 11

U.S.C. § 548(a)(1).

       34.      The Debtor was insolvent or became insolvent shortly after the transfer of the

$60,000.

       35.      The Debtor did not receive reasonably equivalent value in exchange for the

transfer of the $60,000.

       36.      If the transfer of the $60,000 to Deshler occurred before the Debtor filed her

bankruptcy petition, the Trustee can avoid the transfer as a constructively fraudulent transfer

under 11 U.S.C. § 548(a)(2).

       37.      In the alternative, if the transfer of the $60,000 to Deshler occurred after the

Debtor filed her bankruptcy petition, then it was a transfer of bankruptcy estate property that was

not authorized by the Court or the Bankruptcy Code.

       38.      If the transfer of the $60,000 to Deshler occurred after the Debtor filed her

bankruptcy petition, the Trustee can avoid the transfer as an unauthorized post-petition transfer

of bankruptcy estate property under 11 U.S.C. § 549(a).

       39.      The Court should enter a judgment avoiding the transfer of the $60,000 to Deshler.

                 COUNT THREE – RECOVERY OF THE $475,000 TRANSFER

       40.      Paragraphs 1 through 39 are incorporated as if set forth fully in this Count.

       41.      Lagunita is the initial transferee and Deshler is a subsequent transferee of the

$475,000 from the Debtor.

       42.      The Trustee may recover the $475,000 from Lagunita pursuant to 11 U.S.C. §

550(a)(1) and from Deshler pursuant to 11 U.S.C. § 550(a)(2).


COMPLAINT - 6
Case 20-08018-JMM          Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50             Desc Main
                                   Document      Page 9 of 14



       43.      The Court should enter a judgment against Lagunita and Deshler, jointly and

severally, for $475,000.

                  COUNT FOUR – RECOVERY OF THE $60,000 TRANSFER

       44.      Paragraphs 1 through 43 are incorporated as if set forth fully in this Count.

       45.      Deshler is the initial transferee of the $60,000 from the Debtor.

       46.      The Trustee may recover the $60,000 from Deshler pursuant to 11 U.S.C. §

550(a)(1).

       47.      The Court should enter a judgment against Deshler for $60,000.

       WHEREFORE, the Plaintiff prays for relief from the Court as follows:

       1.       A judgment avoiding the transfer of the $475,000 to Lagunita.

       2.       A judgment avoiding the transfer of the $60,000 to Deshler.

       3.       A judgment against Lagunita and Deshler, jointly and severably, for $475,000 to

recover the avoided transfer.

       4.       A judgment against Deshler for $60,000 to recover the avoided transfer.

       5.       A judgment against either Defendant who contests this proceeding for the

Plaintiff’s court costs and reasonable attorneys’ fees incurred in this proceeding. The Plaintiff

does not intend to seek court costs and reasonable attorneys’ fees from any Defendant who does

not contest this proceeding.

       6.       For such other and further relief as to the Court seems just and equitable.

       DATED March ___, 2020.

                                              SPINNER, WOOD & SMITH


                                              By:/s/
                                                 Thomas D. Smith


COMPLAINT - 7
Case 20-08018-JMM   Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50   Desc Main
                            Document     Page 10 of 14




        EXHIBIT A
Case 20-08018-JMM   Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50   Desc Main
                            Document     Page 11 of 14
Case 20-08018-JMM   Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50   Desc Main
                            Document     Page 12 of 14
Case 20-08018-JMM   Doc 1    Filed 03/27/20 Entered 03/27/20 10:00:50   Desc Main
                            Document     Page 13 of 14




        EXHIBIT B
                          Case 20-08018-JMM                               Doc 1
                                                   Filed 03/27/20 Entered 03/27/20 10:00:50                                                                                              Desc Main
                                                 Document
Franklin County Auditor - Michael Stinziano 010-003354-00      Page 14 of 14

Owner Name                          308-310 E DESHLER LLC                                                             Prop. Class                             R - Residential
                                                                                                                      Land Use                                520 - TWO-FAMILY DWLG ON PLATTED LOT
                                                                                                                      Tax District                            010 - CITY OF COLUMBUS
Site Address                        308 310 E DESHLER AV                                                              Sch. District                           2503 - COLUMBUS CSD
                                                                                                                      App Nbrhd                               01603
                                                                                                                      Tax Lein                                No
LegalDescriptions 308-310 DESHLER AVE                                                                                 CAUV Property                           No
                  SIEBERTS CITY PARK                                                                                  Owner Occ. Credit                       2019: No 2020: No
                  LOT 47                                                                                              Homestead Credit                        2019: No 2020: No
                                                                                                                      Rental Registration                     No
Owner Address                       308 E DESHLER AVE                                                                 Board of Revision                       No
                                    COLS OH 43206                                                                     Zip Code                                43206
                                                                                                                      Annual Taxes                            6,193.90
Transfer Date                       11/14/2019                                                                        Taxes Paid                              .00
Transfer Price                      465,000.00                                                                        Calculated Acreage                      .15
Instrument Type                     GW                                                                                Legal Acreage                           .00
                                                            Current Market Value                                                                                   Taxable Value
                                           Land                    Improv          Total                                                     Land                    Improv                           Total
Base                                      $121,800                $162,800       $284,600                                                   $42,630                  $56,980                         $99,610
TIF                                          $0                      $0             $0                                                        $0                       $0                              $0
Exempt                                       $0                      $0             $0                                                        $0                       $0                              $0
Total                                     $121,800                $162,800       $284,600                                                   $42,630                  $56,980                         $99,610
CAUV                                         $0
                                                                                                                Building Data
                                                                                                                Year Built                     1900                       Full Baths                   2
                                                                                                                Finished Area                  3200                       Half Bath                    2
                                                                                                                Rooms                          12                         Heat/AC                      1
                                                                                                                Bedrms                         6                          Wood Fire                    /
                                                                                                                Dining Rooms                   2                          Stories                      2
                                                                                                                Sketch Legend
                                                                                                                0 2s BR/B 1600 Sq. Ft.
                                                                                                                1 OP - 13:OPEN FRAME PORCH 256 Sq. Ft.
                                                                                                                2 OP - 13:OPEN FRAME PORCH 55 Sq. Ft.
                                                                                                                3 OP - 13:OPEN FRAME PORCH 55 Sq. Ft.
                                                                                                                4 BRP - 42:BRICK PATIO 300 Sq. Ft.
                                                                                                                5 BRP - 42:BRICK PATIO 80 Sq. Ft.




Disclaimer:The information on this web site is prepared from the real property inventory maintained by the Franklin County Auditor's Office. Users of this data are notified that the primary information source should be
consulted for verification of the information contained on this site. The county and vendors assume no legal responsibilities for the information contained on this site. Please notify the Franklin County Auditor's
Real Estate Division of any discrepancies.
